Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Amendment
This communication is responsive to Amendment filed on 01/27/2022.
Claims 1-12 are pending in this application.  Claims 1 and 11 are independent claims. This Office Action is made Final.


Examiner Notes
The prior art rejections below cited particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting over claims (1 and 5) or (claim 5 alone that is incorporated/depended on claim 1) of parent US patent 10915178 B2, respectively.
Although the conflicting claims are not identical, they are not patent distinct from each other because the claims of the current instant application are unpatentable by the subject matter presented in the claims of patent 10915178 B2 as following:


Instant application
Patent 10915178 B2
Motivation
Re-claim 1
A communication system, comprising:
first circuitry configured to: recognize a specific gesture of a first user to obtain gesture information, wherein a first client device corresponds to the first user;
generate position information that indicates a position of the first client device and a height of the first user, and direction information that indicates a specific direction pointed out by the specific gesture of the first user; and
transmit the position information, the direction information, and the gesture information, wherein the gesture information indicates the specific gesture.

Re-claim 1
A communication system, comprising:
first circuitry configured to: recognize a specific gesture of a first user to obtain gesture information, wherein the specific gesture is in a specific direction, and a first client device of a plurality of client devices corresponds to the first user; and
second circuitry configured to: identify a second client device, of the plurality of client devices, as a communication destination based on the recognition of the specific gesture, wherein the second client device is identified as the communication destination among the plurality of client devices in the specific direction other than the first client device, the second client device corresponds to a second user, and an evaluation point is associated with the second user;
identify an impression represented by the gesture information, wherein the identified impression indicates an evaluation of the second, and Page 3 of 16Application No. 15/769,561 Reply to Office Action of June 22, 2020the specific gesture targets the second user;
control transmission of a notification of the impression represented by the gesture information to the second client device; and
update the evaluation point of the second user based on the impression represented by the gesture information.


Re-claim 5
The communication system according to claim 1, further comprising: the first client device including the first circuitry; and a server including the second circuitry, wherein the first circuitry is further configured to:


generate position information indicating a position of the first client device, and direction information indicating the specific direction pointed out by the specific gesture of the first user, wherein the position information and the direction information are generated based on the specific gesture; and
transmit, to the server, the position information, the direction information, and the gesture information indicating the specific gesture, and the second circuitry is further configured to:
receive the position information the Page 5 of 16Application No. 15/769,561 Reply to Office Action of June 22, 2020direction information, and the gesture information indicating the specific gesture; and identify the second client device, pointed out by the first user, based on the received direction information, the received gesture information, and the received position information.



Patent 10915178 by same inventor, Hiroshi Iwanami (known as “Iwanami”), teaches most claim limitations of the instant application, but Iwanami fails to teach the position information that indicates a height of the first user.
   However, Hsien-Hsiang Chiu (“Chiu”, US Patent 8552983 B2) teaches a height of the first user (“Chiu”, Fig. 3, col. 5 lines [46-49]. Chiu describes the user device’s web camera measures the user’s height and width to determine the size of gesture working space of the user).
   Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of gesture communication of Iwanami with the user’s height determination of Chiu to determine the size of gesture recognition working space.



 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stekkelpak et al. (“Stekkelpak”, US PG-Pub. 2014/0188989 A1) in view of Chiu (US Patent 8552983 B2).
Re-claims 1 and 11,
Stekkelpak teaches a communication system and communication method, comprising:
first circuitry configured to: recognize a specific gesture of a first user to obtain gesture information, wherein a first client device corresponds to the first user (Figs. 1, 2, 4, [0013, 0032]. Stekkelpak describes the processor 24 (as first circuitry) of the source device 220 detects an input extended gesture from a source device 220’s user (as first user) in a specific direction 290 shown in steps 120 and 130);
generate position information that indicates a position of the first client device, and direction information that indicates a specific direction pointed out by the specific gesture of the first user (Figs. 1, 2, [0012-0015]. Stekkelpak describes the source device 220’s GPS (global position satellite) application determining the its location and locations of the target device proximity to the source device in the determined direction 290 of the first user’s input extended gesture shown in steps 110-150); and
(Figs. 1, 2, 4, [0015-0018, 0024, 0029]. Stekkelpak describes the Network Interface 29 transmit the content associated with the gesture from the source device 220 to the server 210 and the destination device 270 corresponding to the direction 290 indicating the selected destination device 270).
Stekkelpak fails to teach the position information that indicates a height of the first user.
However, Chiu teaches the position information that indicates a height of the first user (“Chiu”, Fig. 3, col. 5 lines [46-49]. Chiu describes the user device’s web camera measures the user’s height and width to determine the size of gesture working space of the user).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of exchanging contents associated with gesture across multiple devices of Stekkelpak with the user’s height determination of Chiu to determine the size of gesture recognition working space.

Re-claims 2 and 12,
in addition to what Stekkelpak-Chiu teaches in claims 1 and 11, respectively, Stekkelpak also teaches the system and method, wherein the position information, the direction information, and the gesture information are transmitted to a server (Figs. 2, [0029]. Stekkelpak describes the server 210 process the transmitted sharing content from the source device 220 to the destination device 270 based on the information acquired by the server from source device 220).

Re-claim 5,
in addition to what Stekkelpak-Chiu teaches the communication system in claim 1, Stekkelpak also teaches the system, further comprising a server that includes second circuitry (Figs. 2, [0032]. Stekkelpak describes the server 210 includes a processor 24 (as a second circuitry).

Re-claim 6,
(Figs. 1, 2, [0015, 0024, 0029]. Stekkelpak describes the server 210 processing the transmitted sharing content from the source device 220 (as first client device) to the destination device 270 (as second client device) based on the information acquired by the server from source device 220).

Re-claim 7,
in addition to what Stekkelpak-Chiu teaches the communication system in claim 6, Stekkelpak also teaches the system, wherein the second circuitry is further configured to control transmission of a message corresponding to the gesture information to the second client device (Figs. 1, 2, [0015, 0018, 0024, 0029]. Stekkelpak describes the server 210 processing the transmitted sharing content associated with the extended gesture from the source device 220 (as first client device) to the destination device 270 (as second client device) based on the information acquired by the server from source device 220).

Re-claim 8,
in addition to what Stekkelpak-Chiu teaches the communication system in claim 7, Stekkelpak also teaches the system, wherein the second client device is pointed out by the first user, and the second client device corresponds to a second user (Figs. 1, 2, [0015]. Stekkelpak describes the selected the destination device 270 from plurality of target devices based on the gesture direction 290 shown in step 140). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stekkelpak in view of Chiu, and further in view of Alameh et al (“Alameh”, US PG-Pub. 2015/0269936 A1).
Re-claim 3,
Stekkelpak-Chiu teaches the communication system in claim 1, but Stekkelpak fails to teach a system, wherein the first circuitry is further configured to recognize the specific gesture of the first user based on a sound input by a sound input device.
However, Alameh teaches:
 wherein the first circuitry is further configured to recognize the specific gesture of the first user based on a sound input by a sound input device (Fig. 5, [0022]. Alameh describes the concept of converting the input spoken message to text message at steps 508 and 514).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stekkelpak in view of Chiu, and further in view of Gersheneld et al (“Gersheneld”, US Patent 5914701).
Re-claim 4,
Stekkelpak-Chiu teaches the communication system in claim 1, but Stekkelpak fails to teach a system, wherein the first circuitry is further configured to execute quasi-electrostatic field communication based on the recognition of the specific gesture.
However, Gersheneld teaches:
 wherein the first circuitry is further configured to execute quasi-electrostatic field communication based on the recognition of the specific gesture (Fig. 6, col. 3 lines [16-29], col. 6 lines [50-63]. Gersheneld describes the concept of using a quasi-electrostatic field to transfer information between transmitter and receiver wearable devices when users shaking hands).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of exchanging contents associated with gesture across multiple devices of modified Stekkelpak with the quasi-electrostatic field communication of Gersheneld to indicate another communication method in short range distance.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stekkelpak in view of Chiu, and further in view of Das et al. (“Das”, US PG-Pub. 2013/0227411 A1).
Re-claim 9,
Stekkelpak-Chiu teaches the communication system in claim 8, but Stekkelpak fails to teach a system, wherein the second circuitry is further configured to identify an impression represented by the gesture information, and the identified impression indicates an evaluation of the second user.
However, Das teaches:
wherein the second circuitry is further configured to identify an impression represented by the gesture information, and the identified impression indicates an evaluation of the second user ([0065]. Das describes the gesture image is identified as an impression (i.e. kissing) indicating the affection, dearness, love to the second user associated with the destination device).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the concept of sending content between users by gesture action of modified Stekkelpak with the method of impression exchange teaching of Das to send an impression evaluation to the destination user.

Re-claim 10,
Stekkelpak-Chiu-Das teaches the communication system in claim 9, but Stekkelpak fails to teach a system, wherein the second circuitry is further configured to control transmission of a notification of the identified impression to the second client device.
However, Das teaches:
 (Fig. 2, [0065]. Das describes user A sending the gesture haptic message to user B that message is notified to receiver B shown in steps 203-205).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the concept of sending content between users by gesture action of modified Stekkelpak with the method of impression exchange teaching of Das to notify the destination user that a gesture message has been received.


Response to Arguments
 	Applicant's arguments filed on 01/27/2022 with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145